Exhibit 10.5
EXECUTION COPY

     
DATE:
  September 24, 2009
 
   
TO:
  Gaylord Entertainment Company
ATTENTION:
  General Counsel
TELEPHONE:
  (615) 316-6000
FACSIMILE:
  (615) 316-6854
 
   
FROM:
  Bank of America, N.A.
 
  c/o Merill Lynch, Pierce, Fenner & Smith Incorporated
 
  Bank of America Tower at One Bryant Park
 
  New York, NY 10036
ATTENTION:
  John Servidio
TELEPHONE:
  (646) 855-8900
FACSIMILE:
  (704) 208-2869
 
   
SUBJECT:
  Equity Derivatives Confirmation
 
   
REFERENCE NUMBER(S):
  NY-39074

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Bank of America,
N.A. (“BANA”) and Gaylord Entertainment Company (“Counterparty”) on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation constitutes the entire agreement and understanding of the parties
with respect to the subject matter and terms of the Transaction and supersedes
all prior or contemporaneous written and oral communications with respect
thereto.
The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern. For the purposes of the Equity
Definitions, each reference herein to a Note Hedging Unit shall be deemed to be
a reference to a Call or an Option, as context requires.
This Confirmation evidences a complete and binding agreement between BANA and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if BANA and Counterparty had executed an agreement in such form (without any
Schedule but with the elections set forth in this Confirmation). For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.
The Transaction shall be considered a Share Option Transaction for purposes of
the Equity Definitions, and shall have the following terms:
General:

     
Trade Date:
  September 24, 2009.
 
   
Effective Date:
  The closing date for the initial issuance of the Convertible Notes.
 
   
Transaction Style:
  Modified American Option, as described below under “Procedure for Exercise”.

 



--------------------------------------------------------------------------------



 



     
Transaction Type:
  Note Hedging Units.
 
   
Seller:
  BANA.
 
   
Buyer:
  Counterparty.
 
   
Shares:
  The common stock, par value USD 0.01 per share, of Counterparty.
 
   
Convertible Notes:
  The 3.75% Convertible Senior Notes of Counterparty due October 1, 2014,
offered pursuant to an Offering Memorandum to be dated as of September 29, 2009
and issued pursuant to the indenture to be dated as of the closing date of the
initial issuance of the Convertible Notes, by and between Counterparty and U.S.
Bank National Association, as trustee (as may be amended, modified or
supplemented from time to time, but only if such amendment, modification or
supplement is consented to by BANA in writing, the “Indenture”). Certain defined
terms used herein have the meanings assigned to them in the Indenture as
described in the Offering Memorandum. In the event of any inconsistency between
the terms defined in the Indenture or Offering Memorandum and this Confirmation,
this Confirmation shall govern. For the avoidance of doubt, references herein to
provisions of the Indenture are based on the description of the Convertible
Notes set forth in the Offering Memorandum. If the relevant provisions of the
Indenture differ in any material respect from those described in the Offering
Memorandum, or any relevant sections of the Indenture are changed, added or
renumbered following execution of this Confirmation, the parties will, if
appropriate, amend this Confirmation in good faith to preserve the economic
intent of the parties.
 
   
Number of Note Hedging Units:
  300,000. For the avoidance of doubt, the Number of Note Hedging Units shall be
reduced by each exercise of Note Hedging Units hereunder.
 
   
Note Hedging Unit Entitlement:
  USD1,000 divided by the Strike Price. Notwithstanding anything to the contrary
herein or in the Agreement (including without limitation the provisions of
Calculation Agent Adjustment), in no event shall the Note Hedging Unit
Entitlement at any time be greater than the “Conversion Rate” (as such term is
defined in the Indenture as described in the Offering Memorandum under
“Description of Notes—Conversion Rights”) at such time.
 
   
Strike Price:
  As provided in Annex A to this Confirmation.
 
   
Applicable Percentage:
  As provided in Annex A to this Confirmation.
 
   
Premium:
  As provided in Annex A to this Confirmation.
 
   
Premium Payment Date:
  The Effective Date.
 
   
Exchange:
  The New York Stock Exchange.

2



--------------------------------------------------------------------------------



 



     
Related Exchanges:
  All Exchanges.
 
   
Calculation Agent:
  BANA. The Calculation Agent shall, upon written request by Counterparty,
provide a written explanation of any calculation or adjustment made by it
including, where applicable, a description of the methodology and data applied.
 
   
Procedure for Exercise:
   
 
   
Potential Exercise Dates:
  Each Conversion Date.
 
   
Conversion Date:
  Each “Conversion Date” as defined in the Indenture as described in the
Offering Memorandum under “Description of Notes—Conversion Procedures-Procedures
to be Followed by a Holder”.
 
   
Required Exercise on Conversion Dates:
  On each Conversion Date, a number of Note Hedging Units equal to the number of
Convertible Notes in denominations of USD1,000 principal amount submitted for
conversion in respect of such Conversion Date in accordance with the terms of
the Indenture shall become exercisable and be exercised automatically, subject
to “Notice of Exercise” below.
 
   
Expiration Date:
  October 1, 2014
 
   
Multiple Exercise:
  Applicable, as provided under “Required Exercise on Conversion Dates”.
 
   
Automatic Exercise:
  As provided under “Required Exercise on Conversion Dates”.
 
   
Note Settlement Method:
  With respect to any Convertible Notes submitted for conversion, the applicable
settlement method elected by Counterparty pursuant to the Indenture as described
in the Offering Memorandum under “Description of Notes—Conversion
Procedures-Settlement Upon Conversion”, being one of the following: (i) delivery
solely of Shares (other than cash in respect of fractional Shares); (ii)
delivery of a combination of cash and Shares; and (iii) delivery solely of cash.
 
Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Note Hedging Units, Counterparty must notify BANA in writing
prior to 5:00 PM, New York City time, on the day that is two Scheduled Trading
Days prior to the first day of the “Settlement Period”, as defined in the
Indenture as described in the Offering Memorandum under “Description of
Notes—Conversion Procedures-Settlement Upon Conversion”, relating to the
Convertible Notes converted on the Conversion Date relating to the relevant
Exercise Date (the “Notice Deadline”) of (i) the number of Note Hedging Units
being exercised on such Exercise Date (which shall equal the number of
Convertible Notes converted on the Conversion Date corresponding to such
Exercise Date), (ii) the scheduled commencement date of the “Settlement Period”
and the scheduled settlement date under the

3



--------------------------------------------------------------------------------



 



     
 
  Indenture for the Convertible Notes converted on such Conversion Date and
(iii) the Note Settlement Method and, if applicable, the “Specified Dollar
Amount” (as defined in the Indenture as described in the Offering Memorandum
under “Description of Notes—Conversion Procedures-Settlement Upon Conversion”)
applicable to such Convertible Notes; provided that if Counterparty fails to
timely provide the notice described in this clause (iii), then the Note
Settlement Method shall be deemed to be a combination of Shares and cash and the
“Specified Dollar Amount” shall be deemed to be USD 1,000 for purposes of
calculating the Settlement Amount (as defined below); provided further that in
respect of Convertible Notes with a Conversion Date during the period beginning
on, and including the 50th “Scheduled Trading Day”, as defined in the Indenture
as described in the Offering Memorandum under “Description of Notes—Conversion
Rights”, prior to the “Maturity Date”, as defined in the Indenture as described
in the Offering Memorandum under “Description of Notes—Conversion
Procedures-Settlement Upon Conversion”, and ending on the close of business on
the second “Scheduled Trading Day” immediately preceding the “Maturity Date”,
(x) the Notice Deadline in respect of the information set forth in clauses
(i) and (ii) above shall be 5:00 PM, New York City time, on the “Scheduled
Trading Day” immediately preceding the “Maturity Date” and (y) the Notice
Deadline in respect of the information set forth in clause (iii) above shall be
5:00 PM, New York City time, on July 1, 2014.
 
   
 
  Counterparty acknowledges that it has elected settlement in a combination of
Shares and cash with a “Specified Dollar Amount” of USD 1,000 as its initial
Note Settlement Method pursuant to the Indenture. Each delivery of a Notice of
Exercise in which the designated Note Settlement Method differs from the Note
Settlement Method specified in the previous Notice of Exercise (or from the
initial Note Settlement Method, in the case of the first Notice of Exercise)
shall constitute a representation and warranty to BANA, and it shall be a
condition to the effectiveness of any such Notice of Exercise, that at the time
of Counterparty’s election of such newly chosen Note Settlement Method
Counterparty was not in possession of any material non-public information with
respect to Counterparty or the Shares.
 
   
Settlement Terms:
   
 
   
Net Share Settlement:
  In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date occurring on a Conversion Date, BANA shall deliver to
Counterparty, on the related Settlement Date, the Settlement Amount. For the
avoidance of doubt, to the extent BANA is obligated to deliver Shares hereunder,
the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity
Definitions shall be applicable to any such delivery of Shares, except that all
references in such provisions to “Physical Settlement” and “Physically-settled”
shall be read as references to “Net Share Settlement” and “Net Share Settled”;
and provided that the

4



--------------------------------------------------------------------------------



 



     
 
  Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of the
Shares.
 
   
Settlement Amount:
  The product of the Applicable Percentage and a number of Shares and/or amount
of cash in USD equal to:
 
   
 
  (a) if Counterparty has elected to deliver only Shares to satisfy the
“Conversion Obligation” (as defined in the Indenture as described in the
Offering Memorandum under “Description of Notes—Conversion Rights”), a number of
shares equal to the lesser of (1) the sum, for each “Settlement Period Trading
Day” (as defined in the Indenture as described in the Offering Memorandum under
“Description of Notes—Conversion Procedures-Settlement Upon Conversion”) during
the related “Settlement Period”, of the greater of (x) the “Daily Net Share
Settlement Value” (as defined in the Indenture as described in the Offering
Memorandum under “Description of Notes—Conversion Procedures-Settlement Upon
Conversion”) calculated as if the “Specified Dollar Amount” were USD 1,000 and
(y) zero and (2) the result of clause (1) determined as if the “Daily Net Share
Settlement Value” (as defined in the Indenture as described in the Offering
Memorandum under “Description of Notes-Conversion Procedures-Settlement Upon
Conversion”) for each “Settlement Period Trading Day” during the related
“Settlement Period” were the “Daily Net Share Settlement Value” on the last
“Settlement Period Trading Day” of such “Settlement Period”;
 
   
 
  (b) if the applicable “Specified Dollar Amount” is greater than zero and less
than USD 1,000, a number of shares equal to the sum, for each “Settlement Period
Trading Day” during the related “Settlement Period”, of the greater of (1) the
“Daily Net Share Settlement Value”, calculated as if the “Specified Dollar
Amount” were USD 1,000 and (2) zero; or
 
   
 
  (c) if the applicable “Specified Dollar Amount” is greater than or equal to
USD 1,000, (1) a number of shares equal to the sum, for each “Settlement Period
Trading Day” during the related “Settlement Period”, of the greater of (x) the
“Daily Net Share Settlement Value”, and (y) zero, and (2) an amount of cash
equal to the excess, if any, of (x) the sum, for each “Settlement Period Trading
Day” during the related “Settlement Period”, of the lesser of (i) the “Daily
Conversion Value” for such “Settlement Period trading Day” and (ii) 1/45th of
the “Specified Dollar Amount”, over (y) USD 1,000;
 
   
 
  provided that, in the cases of (a) and (b), the Settlement Amount shall be
calculated as if (1) the relevant “Settlement Period” consisted of 60 “Trading
Days” commencing on the earlier of (x) the third “Scheduled Trading Day” after
the Conversion Date and (y) the 62nd “Scheduled Trading Day” prior to the
“Maturity Date” and (2) the “Daily Net Share

5



--------------------------------------------------------------------------------



 



     
 
  Settlement Value”, the “Daily Conversion Value” and the reference to “1/45th”
in clause (c) immediately above were determined using “60 ” rather than “45”;
 
   
 
  provided further that such obligation shall be determined excluding any Shares
or cash that Counterparty is obligated to deliver to holder(s) of the
Convertible Notes as a result of any adjustments to the “Conversion Rate” for
the issuance of additional Shares or cash as set forth in the Indenture as
described in the Offering Memorandum under “Description of Notes—Adjustment to
Conversion Rate Upon Conversion Upon Make-Whole Fundamental Changes” (a
“Fundamental Change Adjustment”) or any voluntary adjustment (whether or not
pursuant to the Indenture) (a “Discretionary Adjustment”). If Counterparty is
permitted or required to exercise discretion under the terms of the Indenture
with respect to any determination, calculation or adjustment relevant to
conversion of the Convertible Notes including, but not limited to, the
volume-weighted average price of the Shares, Counterparty shall consult with
BANA with respect thereto and the Calculation Agent shall make such
determination, calculation or adjustment for purposes of the Transaction. For
the avoidance of doubt, if the “Daily Conversion Value” for each of the
“Settlement Period Trading Days” in the relevant “Settlement Period” is less
than or equal to USD 1,000 divided by the number of “Settlement Period Trading
Days” in the relevant “Settlement Period”, BANA will have no delivery obligation
hereunder.
 
   
Notice of Delivery Obligation:
  No later than the Scheduled Trading Day immediately following the last day of
the relevant “Settlement Period”, Counterparty shall give BANA notice of the
final number of Shares and/or cash comprising the Settlement Amount (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
Notice of Exercise, as set forth above, in any way).
 
   
Settlement Date:
  In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares or cash to be delivered under the Convertible Notes under
the terms of the Indenture; provided that the Settlement Date will not be prior
to the later of (i) the date that is one Settlement Cycle following the final
day of the “Settlement Period” and (ii) the Exchange Business Day immediately
following the date on which Counterparty gives notice to BANA of such Settlement
Date prior to 5:00 PM, New York City time.
 
   
Settlement Currency:
  USD.
 
   
Restricted Certificated Shares:
  Notwithstanding anything to the contrary in the Equity Definitions, BANA may,
in whole or in part, deliver Shares in certificated form representing the Share
portion of the Settlement Amount to Counterparty in lieu of delivery through the
Clearance System.
 
   
Share Adjustments:
   

6



--------------------------------------------------------------------------------



 



     
Potential Adjustment Events:
  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means any occurrence of any event or condition, as set forth
in the Indenture as described in the Offering Memorandum under “Description of
Notes—Conversion Rate Adjustments”, that would result in an adjustment to the
Conversion Rate of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of an adjustment to the Conversion Rate
pursuant to a Fundamental Change Adjustment or a Discretionary Adjustment.
 
   
Method of Adjustment:
  Calculation Agent Adjustment, provided that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Indenture (other than a Fundamental Change
Adjustment or a Discretionary Adjustment), the Calculation Agent shall make a
corresponding adjustment to any one or more of the Strike Price, Number of Note
Hedging Units, the Note Hedging Unit Entitlement and any other variable relevant
to the exercise, settlement, payment or other terms of the Transaction.
 
   
Extraordinary Events:
   
 
   
Merger Events:
  Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in the Indenture as
described in the Offering Memorandum under “Description of Notes—Consolidation,
Merger and Sale of Assets”.
 
   
Notice of Merger Consideration:
  Upon the occurrence of a Merger Event that causes the Shares to be converted
into or exchanged for more than a single type of consideration (determined based
in part upon the form of election of the holders of Shares), Counterparty shall
promptly (but in any event prior to the effective date of the Merger Event)
notify the Calculation Agent of the weighted average of the kind and amounts of
consideration to be received by the holders of Shares in any Merger Event who
affirmatively make such an election.
 
   
Consequences of Merger Events:
  Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of
a Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Strike Price, the Number of Note Hedging Units, the Note
Hedging Unit Entitlement and any other variable relevant to the exercise,
settlement, payment or other terms of the Transaction, to the extent an
analogous adjustment is made under the Indenture; provided that such adjustment
shall be made without regard to any adjustment to the Conversion Rate for the
issuance of additional shares or cash pursuant to a Fundamental Change
Adjustment or a Discretionary Adjustment; and provided further that the
Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the Transaction to BANA is not reduced as a
result of such adjustment.

7



--------------------------------------------------------------------------------



 



     
Nationalization, Insolvency and Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
For the avoidance of doubt, the occurrence of any event that is a Merger Event
and would otherwise have been a Delisting will have the consequence specified
for the relevant Merger Event.
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions” in clause (X) thereof; (ii) by adding the phrase “or announcement”
immediately after the phrase “due to the promulgation” in the third line thereof
and adding the phrase “formal or informal” before the word “interpretation” in
the same line; and (iii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date, unless the illegality is due to an act or omission of the
party seeking to elect termination of the Transaction”.
 
   
Failure to Deliver:
  Applicable
 
   
Insolvency Filing:
  Applicable
 
   
Increased Cost of Hedging:
  Applicable
 
   
Hedging Party:
  BANA for all applicable Additional Disruption Events
 
   
Determining Party:
  BANA for all applicable Additional Disruption Events
 
   
Acknowledgements:
   
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgements
Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgements:
  Applicable
 
   

Mutual Representations: Each of BANA and Counterparty represents and warrants
to, and agrees with, the other party that:

  (i)   Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any

8



--------------------------------------------------------------------------------



 



      and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.     (ii)   Commodity Exchange Act. It
is an “eligible contract participant” within the meaning of Section 1a(12) of
the U.S. Commodity Exchange Act, as amended (the “CEA”). The Transaction has
been subject to individual negotiation by the parties. The Transaction has not
been executed or traded on a “trading facility” as defined in Section 1a(33) of
the CEA. It has entered into the Transaction with the expectation and intent
that the Transaction shall be performed to its termination date.     (iii)  
Securities Act. It is a “qualified institutional buyer” as defined in Rule 144A
under the U.S. Securities Act of 1933, as amended (the “Securities Act”), or an
“accredited investor” as defined under the Securities Act.     (iv)   Investment
Company Act. It is a “qualified purchaser” as defined under the U.S. Investment
Company Act of 1940, as amended (the “Investment Company Act”).     (v)   ERISA.
The assets used in the Transaction (1) are not assets of any “plan” (as such
term is defined in Section 4975 of the U.S. Internal Revenue Code (the “Code”))
subject to Section 4975 of the Code or any “employee benefit plan” (as such term
is defined in Section 3(3) of the U.S. Employee Retirement Income Security Act
of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and (2) do not
constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

  (i)   Counterparty is not as of the Trade Date, and shall not be after giving
effect to the transactions contemplated hereby, “insolvent” (as such term is
defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”)) and Counterparty would be able to purchase
a number of Shares equal to the Number of Shares in compliance with the laws of
the jurisdiction of Counterparty’s incorporation or organization.     (ii)  
Counterparty shall provide written notice to BANA within 24 hours of obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Event of Default, a Potential Adjustment Event, a Merger
Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to BANA in
connection with this Transaction.     (iii)   Counterparty has (and shall at all
times during the Transaction have) the capacity and authority to invest directly
in the Shares underlying the Transaction and has not entered into the
Transaction with the intent to avoid any regulatory filings.     (iv)  
Counterparty’s financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness.

9



--------------------------------------------------------------------------------



 



  (v)   Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction.     (vi)   The representations and warranties of Counterparty
set forth in Section 3 of the Agreement and Section 2 of the Purchase Agreement
dated as of the Trade Date between Counterparty and BANA Bank Securities Inc. as
representative of the initial purchasers party thereto (the “Purchase
Agreement”) are true and correct as of the Trade Date and the Effective Date,
and are hereby deemed to be repeated to BANA as of such dates as if set forth
herein.     (vii)   Counterparty understands, agrees and acknowledges that BANA
has no obligation or intention to register the Transaction under the Securities
Act, any state securities law or other applicable federal securities law.    
(viii)   Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act.     (ix)   Counterparty understands, agrees and
acknowledges that no obligations of BANA to it hereunder shall be entitled to
the benefit of deposit insurance and that such obligations shall not be
guaranteed by any affiliate of BANA or any governmental agency.     (x)  
(A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of BANA or any of its affiliates
as investment advice or as a recommendation to enter into the Transaction (it
being understood that information and explanations related to the terms and
conditions of the Transaction shall not be considered investment advice or a
recommendation to enter into the Transaction) and (C) no communication (written
or oral) received from BANA or any of its affiliates shall be deemed to be an
assurance or guarantee as to the expected results of the Transaction.     (xi)  
Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that BANA is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133, 149 or 150 (or under any successor statement), EITF Issue
No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue statements), under FASB’s
Liabilities & Equity Project, or under any other accounting guidance.     (xii)
  Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”).     (xiii)  
Counterparty’s filings under the Securities Act, the Exchange Act, and other
applicable securities laws that are required to be filed have been filed and, as
of the respective dates thereof and as of the date of this representation, there
is no misstatement of material fact contained therein or omission of a material
fact required to be stated therein or necessary to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

10



--------------------------------------------------------------------------------



 



  (xiv)   Without limiting the generality of Section 3(a)(iii) of the Agreement,
Counterparty has not violated, and shall not directly or indirectly violate, any
applicable law (including, without limitation, the Securities Act and the
Exchange Act and the regulations promulgated thereunder, including Rule 13e-1
and Rule 13e-4 under the Exchange Act) in connection with the Transaction.
Counterparty acknowledges and agrees to be bound by the Conduct Rules of the
National Association of Securities Dealers, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.     (xv)   The Transaction, and any repurchase of the Shares by
Counterparty in connection with the Transaction, has been approved by
Counterparty’s board of directors and any such repurchase has been, or shall
when so required be, publicly disclosed in its periodic filings under the
Exchange Act and its financial statements and notes thereto.     (xvi)  
Counterparty shall deliver to BANA an opinion of counsel, dated as of the Trade
Date and reasonably acceptable to BANA in form and substance, with respect to
the matters set forth in Section 3(a) of the Agreement and such other matters as
BANA may reasonably request.

Miscellaneous:
Netting and Set-Off. The parties hereto agree that the Transaction shall not be
subject to netting or set off with any other transaction.
Qualified Financial Contracts. It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).
Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between BANA and Counterparty shall be transmitted exclusively
through Agent.
Staggered Settlement. BANA may, by notice to Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, BANA will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date, but not prior to the beginning of the related
“Settlement Period”) or delivery times and how it will allocate the Shares it is
required to deliver under “Net Share Settlement” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
BANA will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that BANA would
otherwise be required to deliver on such Nominal Settlement Date.
Additional Termination Events. The occurrence of (i) an “Event of Default” with
respect to Counterparty under the terms of the Convertible Notes as set forth in
the Indenture as described in the Offering Memorandum under “Description of
Notes—Events of Default; Notice and Waiver” that either (a) has remained uncured
for a period of 60 consecutive calendar days or (b) has resulted in the
acceleration of the Convertible Notes pursuant to the terms of the Indenture,
(ii) an Amendment Event, or (iii) a determination by Counterparty that BANA is a
“Disqualified Person” or any action by Counterparty to cause any shares owned by
BANA to be subject to redemption or to any suspension of rights of stock
ownership (in each case pursuant to or within the meaning of Article IV(D) of
the Restated Certificate of Incorporation of Counterparty or any analogous or
successor provisions) shall be an Additional Termination Event, in each case
with the Transaction as the sole Affected Transaction and Counterparty as the
sole Affected Party and BANA as the party entitled to designate an Early
Termination Date pursuant to Section 6(a) of the Agreement .

11



--------------------------------------------------------------------------------



 



“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver with respect to any term of the Indenture or the Convertible
Notes if such amendment, modification, supplement or waiver has an adverse
effect on this Transaction or BANA’s ability to hedge all or a portion of this
Transaction, with such determination to be made in the sole discretion of the
Calculation Agent. For the avoidance of doubt, Counterparty electing to increase
the Conversion Rate pursuant to a Discretionary Adjustment shall not constitute
an Amendment Event.
Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of BANA, based upon advice of counsel, the Shares (the
“Hedge Shares”) acquired by BANA for the purpose of hedging its obligations
pursuant to the Transaction cannot be sold in the public market by BANA without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow BANA to sell the Hedge Shares in a registered offering,
make available to BANA an effective registration statement under the Securities
Act to cover the resale of such Hedge Shares and (A) enter into an agreement, in
form and substance satisfactory to BANA, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to BANA, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford BANA a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if BANA, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this paragraph
shall apply at the election of Counterparty; (ii) in order to allow BANA to sell
the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to BANA, including customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to BANA, due
diligence rights (for BANA or any designated buyer of the Hedge Shares from
BANA), opinions and certificates and such other documentation as is customary
for private placements agreements, all reasonably acceptable to BANA (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate BANA
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
BANA at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by BANA. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page GET.N  <equity> AQR (or any successor thereto) in
respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such
Exchange Business Day (or if such volume-weighted average price is unavailable,
the market value of one Share on such Exchange Business Day, as determined by
the Calculation Agent using a volume-weighted method). This paragraph shall
survive the termination, expiration or early unwind of the Transaction.
Status of Claims in Bankruptcy. BANA acknowledges and agrees that this
Confirmation is not intended to convey to BANA rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit BANA’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit BANA’s rights in respect of any transactions other than the
Transaction.
No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.
Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that BANA is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment

12



--------------------------------------------------------------------------------



 



amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” or a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that BANA is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, provide BANA with a written notice of such repurchase
(a “Repurchase Notice”) on such day if, following such repurchase, the Unit
Equity Percentage as determined on such day is greater by 0.5% or more than the
Unit Equity Percentage included in the immediately preceding Repurchase Notice
(or, in the case of the first such Repurchase Notice, greater by 0.5% or more
than the Unit Equity Percentage as of the date hereof). The “Unit Equity
Percentage” as of any day is the fraction, expressed as a percentage, (i) the
numerator of which is the product of the Applicable Percentage, the number of
Note Hedging Units and the Note Hedging Unit Entitlement, and (ii) the
denominator of which is the number of Shares outstanding on such day.
Counterparty agrees to indemnify and hold harmless BANA and its affiliates and
their respective officers, directors, employees, advisors, agents and
controlling persons (each, a “Section 16 Indemnified Person”) from and against
any and all losses (including losses relating to BANA’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, to which a
Section 16 Indemnified Person may become subject, as a result of Counterparty’s
failure to provide BANA with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, upon written request, each of
such Section 16 Indemnified Persons for any reasonable legal or other expenses
incurred in connection with investigating, preparing for, providing testimony or
other evidence in connection with or defending any of the foregoing. If any
suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against the
Section 16 Indemnified Person, such Section 16 Indemnified Person shall promptly
notify Counterparty in writing, and Counterparty, upon request of the Section 16
Indemnified Person, shall retain counsel reasonably satisfactory to the
Section 16 Indemnified Person to represent the Section 16 Indemnified Person and
any others Counterparty may designate in such proceeding and shall pay the fees
and expenses of such counsel related to such proceeding. Counterparty shall be
relieved from liability to the extent that the Section 16 Indemnified Person
fails promptly to notify Counterparty of any action commenced against it in
respect of which indemnity may be sought hereunder; provided that failure to
notify Counterparty (x) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(y) shall not, in any event, relieve Counterparty from any liability that it may
have otherwise than on account of this indemnity agreement. Counterparty shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Section 16 Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Section 16 Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Section 16 Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Section 16 Indemnified Person, unless such settlement includes an
unconditional release of such Section 16 Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Section 16 Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to a Section 16 Indemnified Person
or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty, in lieu of indemnifying such Section 16
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Section 16 Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any Section 16 Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.
Foreign Ownership Notices. Promptly following any determination by Counterparty
of the percentage

13



--------------------------------------------------------------------------------



 



(“Foreign Ownership Percentage”) of its “capital stock” owned of record or voted
by “aliens” and other persons described in Section 310 (b)(4) of the
Communications Act of 1934 (or any successor provisions) (in each case within
the meaning of such Section 310(b)(4)) and on any date on which Counterparty is
obligated to deliver a Repurchase Notice, Counterparty shall provide BANA with a
written notice setting out the Foreign Ownership Percentage and the Pro Forma
Foreign Ownership Percentage; provided, however, that should Counterparty be in
possession of material non-public information regarding Counterparty,
Counterparty shall not communicate such information to BANA in connection with
this Transaction. “Pro Forma Foreign Ownership Percentage” means the Foreign
Ownership Percentage determined as if BANA owned a Number of Shares equal to the
product of the Applicable Percentage, the number of Note Hedging Units and the
Note Hedging Unit Entitlement.
Alternative Calculations and BANA Payment on Early Termination and on Certain
Extraordinary Events. If BANA owes Counterparty any amount in connection with
the Transaction pursuant to Sections 12.2, 12.3 (and “Consequences of Merger
Events” above), 12.6, 12.7 or 12.9 of the Equity Definitions (except in the case
of an Extraordinary Event in which the consideration or proceeds to be paid to
holders of Shares as a result of such event consists solely of cash) or pursuant
to Section 6(d)(ii) of the Agreement (except in the case of an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than (x) an Event of Default of the
type described in Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or
(y) a Termination Event of the type described in Section 5(b)(i), (ii), (iii),
(iv), (v) or (vi) of the Agreement that in the case of either (x) or (y)
resulted from an event or events outside Counterparty’s control) (a “BANA
Payment Obligation”), Counterparty shall have the right, in its sole discretion,
to require BANA to satisfy any such BANA Payment Obligation by delivery of
Termination Delivery Units (as defined below) by giving irrevocable telephonic
notice to BANA, confirmed in writing within one Scheduled Trading Day, between
the hours of 9:00 a.m. and 4:00 p.m. New York time on the Early Termination Date
or other date the transaction is terminated, as applicable (“Notice of BANA
Termination Delivery”); provided that if Counterparty does not validly request
BANA to satisfy the BANA Payment Obligation by delivery of Termination Delivery
Units, BANA shall have the right, in its sole discretion, to satisfy the BANA
Payment Obligation by such delivery, notwithstanding Counterparty’s election to
the contrary. Within a commercially reasonable period of time following receipt
of a Notice of BANA Termination Delivery, BANA shall deliver to Counterparty a
number of Termination Delivery Units having a cash value equal to the amount of
such BANA Payment Obligation (such number of Termination Delivery Units to be
delivered to be determined by the Calculation Agent as the number of whole
Termination Delivery Units that could be purchased over a commercially
reasonable period of time with the cash equivalent of such payment obligation).
If the provisions set forth in this paragraph are applicable, the provisions of
Sections 9.8, 9.9, 9.10, 9.11 (modified as described above) and 9.12 of the
Equity Definitions shall be applicable, except that all references to “Shares”
shall be read as references to “Termination Delivery Units”.
“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization or Merger Event), one Share or (b) in the case of an Insolvency,
Nationalization or Merger Event, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Insolvency, Nationalization or Merger Event.
If a Termination Delivery Unit consists of property other than cash or New
Shares and Counterparty provides irrevocable written notice to the Calculation
Agent on or prior to the Closing Date that it elects to receive cash, New Shares
or a combination thereof (in such proportion as Counterparty designates) in lieu
of such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization or Merger
Event involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.
Delivery or Receipt of Cash. For the avoidance of doubt, nothing in this
Confirmation (other than Counterparty’s obligation to pay the Premium) shall be
interpreted as requiring Counterparty to cash settle this Transaction, except in
circumstances where such cash settlement is within Counterparty’s control
(including, without limitation, where Counterparty elects to deliver or receive
cash (including by reason of its election of the Note Settlement Method), where
Counterparty fails timely to provide the Notice of BANA Termination Delivery, or
where Counterparty has made the Private Placement Procedures unavailable due to
the occurrence of events

14



--------------------------------------------------------------------------------



 



within its control) or in those circumstances in which holders of the Shares
would also receive cash.
Rule 10b-18. Except as disclosed to BANA in writing prior to the date on which
the offering of the Convertible Notes was first announced, Counterparty
represents and warrants to BANA that it has not made any purchases of blocks by
or for itself or any of its Affiliated Purchasers pursuant to the one block
purchase per week exception in Rule 10b-18(b)(4) under the Exchange Act during
each of the four calendar weeks preceding, and during the week of, such date
(“Rule 10b-18 purchase,” “blocks” and “Affiliated Purchaser” each as defined in
Rule 10b-18 under the Exchange Act). Counterparty agrees and acknowledges that
it shall not, and shall cause its affiliates and Affiliated Purchasers not to,
directly or indirectly (including by means of a derivative instrument) enter
into any transaction to purchase any Shares during the period beginning on such
date and ending on the earlier of (i) December 7, 2009 and (ii) the day on which
BANA has informed Counterparty in writing that it has completed all purchases of
Shares or other transactions to hedge its exposure to the Transaction. For the
avoidance of doubt, this paragraph shall not prohibit any purchase of Shares
effected by or for an issuer “plan” by an “agent independent of the issuer” (as
such terms are defined in Rule 10b-18 under the Exchange Act).
Regulation M. Counterparty was not on the date on which the offering of the
Convertible Notes was first announced, has not since such date, and is not on
the date hereof, engaged in a distribution, as such term is used in Regulation M
under the Exchange Act, of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in
Sections 101(b)(10) and 102(b)(7) of Regulation M under the Exchange Act or the
offering of Shares pursuant to the Underwriting Agreement between Gaylord
Entertainment Company and BANA Bank Securities (as representative of the several
underwriters) dated as of September 23, 2009. Counterparty shall not, until the
earlier of (i) December 7, 2009 and (ii) the day on which BANA has informed
Counterparty in writing that it has completed all purchases of Shares or other
transactions to hedge its exposure to the Transaction, engage in any such
distribution.
No Material Non-Public Information. On each day during the period beginning on
the date on which the offering of the Convertible Notes was first announced and
ending on the earlier of (i) December 7, 2009 and (ii) the day on which BANA has
informed Counterparty in writing that BANA has completed all purchases of Shares
or other transactions to hedge initially its exposure with respect to the
Transaction, Counterparty represents and warrants to BANA that it is not aware
of any material nonpublic information concerning itself or the Shares.
Right to Extend. BANA may postpone any potential Exercise Date or postpone or
extend any other date of valuation or delivery with respect to some or all of
the relevant Note Hedging Units (in which event the Calculation Agent shall make
appropriate adjustments to the Settlement Amount for such Note Hedging Units),
if BANA determines, in its reasonable discretion, that (a) a Regulatory
Disruption has occurred or (b) such extension is reasonably necessary or
appropriate to (i) preserve BANA’s hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or (ii) enable BANA to effect purchases
of Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if BANA were the Issuer or an affiliated
purchaser of the Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to BANA. “Regulatory Disruption” shall mean any event that BANA, in its
commercially reasonable discretion upon the advice of outside counsel,
determines makes it appropriate with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by BANA, and including without limitation Rule 10b-18,
Rule 10b-5, Regulation 13D-G and Regulation 14E under the Exchange Act and
Regulation M and/or analyzing BANA as if it were the Issuer or an affiliated
purchaser of the Issuer), for BANA to refrain from or decrease any market
activity in connection with the Transaction.
Transfer or Assignment. Counterparty may not transfer any of its rights or
obligations under the Transaction without the prior written consent of BANA.
BANA may transfer or assign all or a portion of its Note Hedging Units hereunder
at any time without the consent of Counterparty to any (i) of its affiliates,
(ii) entities sponsored or organized by, on behalf of or for the benefit of BANA
(provided that, in the case of (i) and (ii), such affiliate or entity shall have
a credit standing equivalent to that of BANA) or (iii) Qualifying Financial
Institution. “Qualifying Financial Institution” means any bank, trust company,
broker, dealer, insurance company, other

15



--------------------------------------------------------------------------------



 



financial intermediary or holding company that controls one or more of the
foregoing entities that (i) is regulated (or whose guarantor is regulated) as to
matters of financial integrity and soundness by a financial regulator of a G10
member country, (ii) has (or whose guarantor has) shareholders equity (or an
applicable, comparable measure of net worth) of not less than
U.S.$15,000,000,000; and (iii) has a rating (or whose guarantor has a rating)
for its long term, unsecured and unsubordinated indebtedness of A or better by
Standard & Poor’s Ratings Services or its successor (“S&P”), or A2 or better by
Moody’s Investors Service, Inc. or its successor (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute agency rating mutually agreed by Counterparty and BANA.
If, as determined in BANA’s sole discretion, (a) at any time (1) the Equity
Percentage exceeds 8.0% or the Pro Forma Foreign Ownership Percentage exceeds
22.0% or (2) BANA, BANA Group (as defined below) or any person whose ownership
position would be aggregated with that of BANA or BANA Group (BANA, BANA Group
or any such person, a “BANA Person”) under Section 203 of the Delaware General
Corporation Law (the “DGCL Takeover Statute”) or other federal, state or local
laws, regulations or regulatory orders applicable to ownership of Shares
(“Applicable Laws”) or the Amended and Restated Rights Agreement between Gaylord
Entertainment Company and Computershare Trust Company, N.A., dated as of
March 9, 2009 (as may be amended, modified or supplemented from time to time,
the “Rights Agreement”), owns, beneficially owns, constructively owns, controls,
holds the power to vote or otherwise meets a relevant definition of ownership,
or could be reasonably viewed as meeting any of the foregoing, in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
(I) reporting, registration, filing or notification obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a BANA Person under Applicable Laws (including, without
limitation, “interested shareholder” or “acquiring Person” status under the DGCL
Takeover Statute) and with respect to which such requirements have not been met
or the relevant approval has not been received, (II) a distribution date (or
other event with similar consequences) under the Rights Agreement or (III) give
rise to a designation of BANA as a “Disqualified Person” or cause any shares
owned by BANA to be subject to redemption or to any suspension of rights of
stock ownership (in each case pursuant to or within the meaning of Article IV(D)
of the Restated Certificate of Incorporation of Counterparty or any analogous or
successor provisions) minus (y) 1% of the number of Shares outstanding on the
date of determination (either such condition described in clause (1) or (2), an
“Excess Ownership Position”), and (b) BANA is unable, after commercially
reasonable efforts, to effect a transfer or assignment on pricing and terms and
within a time period reasonably acceptable to it of all or a portion of this
Transaction pursuant to the preceding paragraph such that an Excess Ownership
Position no longer exists, BANA may designate any Scheduled Trading Day as an
Early Termination Date with respect to a portion (the “Terminated Portion”) of
this Transaction, such that an Excess Ownership Position no longer exists
following such partial termination. In the event that BANA so designates an
Early Termination Date with respect to a portion of this Transaction, a payment
shall be made pursuant to Section 6 of the Agreement as if (i) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Note Hedging Units equal to the
Terminated Portion, (ii) Counterparty shall be the sole Affected Party with
respect to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions set
forth under the caption “Alternative Calculations and BANA Payment on Early
Termination and on Certain Extraordinary Events” shall apply to any amount that
is payable by BANA to Counterparty pursuant to this sentence). The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that BANA and any of its affiliates
subject to aggregation with BANA for purposes of the “beneficial ownership” test
under Section 13 of the Exchange Act and all persons who may form a “group”
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act) with BANA
(collectively, “BANA Group”) “beneficially own” (within the meaning of
Section 13 of the Exchange Act) without duplication on such day and (B) the
denominator of which is the number of Shares outstanding on such day.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing BANA to purchase, sell, receive or deliver any shares or
other securities to or from Counterparty, BANA may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform BANA’s obligations in respect of the Transaction and
any such designee may assume such obligations. BANA shall be discharged of its
obligations to Counterparty to the extent of any such performance.
Private Placement Procedures. Except in circumstances where Counterparty has
taken, or caused to be taken,

16



--------------------------------------------------------------------------------



 



any action that would make unavailable either the exemption pursuant to
Section 4(2) of the Securities Act for the sale by BANA (or any affiliate
designated by BANA) of the Unwind Shares or the exemption pursuant to
Section 4(1) of Section 4(3) of the Securities Act for resales of the Unwind
Shares by BANA (or any such affiliate of BANA), Counterparty may elect to settle
its obligations pursuant to “Early Unwind” below in accordance with these
“Private Placement Procedures” by giving notice to BANA no later than 8 a.m. New
York time on the Exchange Business Day immediately following the Early Unwind
Date. In such event, Counterparty shall deliver a number of Shares (or, if the
Shares have been converted into other securities or property in connection with
an Extraordinary Event, a number or amount of such other securities or property
as a holder of Shares would be entitled to receive upon the consummation or
closing of such Extraordinary Event) having a cash value equal to the amount of
such payment obligation. Such number of Shares or amount of other securities or
property to be delivered shall be determined by the Calculation Agent to be the
number of Shares that could be sold over a reasonable period of time to produce
the cash equivalent of such payment obligation (including interest accrued
thereon at the Federal Funds rate plus 100 basis points per annum). Settlement
relating to any delivery of Shares or other securities or property pursuant to
this paragraph shall occur within a reasonable period of time; provided that
BANA agrees that if at any time a delivery of Shares hereunder would result in a
Share Accumulation Condition, it shall so notify Counterparty and instruct
Counterparty to defer such delivery to the extent necessary to avoid the
existence of a Share Accumulation Condition. If any delivery owed to BANA
hereunder is not made, in whole or in part, as a result of this provision,
Counterparty’s obligation to make such delivery shall not be extinguished and
Counterparty shall make such delivery as promptly as practicable after, but in
no event later than one Clearance System Business Day after, BANA gives notice
to Counterparty that such delivery would not result in the existence of a Share
Accumulation Condition.
“Share Accumulation Condition” means that, at any time of determination, the
number of Unwind Shares previously delivered to BANA pursuant to this provision
and then still owned by BANA is greater than 2,048,975 (as such number may be
adjusted by the Calculation Agent from time to time to account for any
subdivision, stock-split, stock combination, reclassification or similar
dilutive or anti-dilutive event with respect to the Shares). Notwithstanding
anything herein or in the Agreement to the contrary, the aggregate number of
Shares that Counterparty may be required to deliver to BANA under this
Transaction shall not exceed twice the product of the Applicable Percentage, the
initial Number of Note Hedging Units and the Note Hedging Unit Entitlement, as
such number may be adjusted by the Calculation Agent from time to time to
account for any subdivision, stock-split, stock combination, reclassification or
similar dilutive or anti-dilutive event with respect to the Shares (the “Maximum
Amount”).
In the event Counterparty shall not have delivered the full number of Shares
otherwise applicable as a result of the proviso above relating to the Maximum
Amount (such deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to the Trade
Date which prior to such date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify BANA of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered).
Without limiting the generality of the foregoing, Counterparty agrees that any
Shares delivered pursuant to these “Private Placement Procedures” to BANA, as
purchaser of such Shares, (i) may be transferred by and among BANA and its
affiliates and Counterparty shall effect such transfer without any further
action by BANA and (ii) after the period of 6 months from the delivery date (or
1 year from the delivery date if, at such time, informational requirements of
Rule 144(c) are not satisfied with respect to Counterparty) has elapsed after
delivery date for such Shares, Counterparty shall promptly remove, or cause the
transfer agent for such Shares to remove, any legends referring to any such
restrictions or requirements from such Shares upon request by BANA (or such
affiliate of BANA) to Counterparty or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by BANA (or such affiliate of BANA).

17



--------------------------------------------------------------------------------



 



The delivery of Shares by Counterparty pursuant to these “Private Placement
Procedures” shall be effected in customary private placement procedures with
respect to such Shares reasonably acceptable to BANA. The Private Placement
settlement of such Shares shall include customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
BANA, due diligence rights (for BANA or any buyer of the Shares designated by
BANA), opinions and certificates, and such other documentation as is customary
for private placement agreements for private placements of equity securities of
issuers of its size, all reasonably acceptable to BANA.
Severability; Illegality. If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.
Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE
TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.
Early Unwind. In the event the sale of Convertible Notes is not consummated with
the underwriter thereof for any reason by the close of business in New York on
September 29, 2009 (or such later date as agreed upon by the parties)
(September 29, 2009 or such later date as agreed upon being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (a) the Transaction and all of the respective rights
and obligations of BANA and Counterparty under the Transaction shall be
cancelled and terminated and (b) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that Counterparty shall reimburse the cost of
and, without duplication, losses arising out of all derivatives and other
hedging activities entered into, and all purchases and dispositions of Shares,
by BANA or one or more of its affiliates, in each case, in connection with
hedging of the Transaction and the unwind of such hedging activities; provided
further that Counterparty’s reimbursement obligation pursuant to the immediately
preceding proviso shall not apply to the extent the Early Unwind Date occurred
as the result of a breach of the Purchase Agreement by BANA. The amount payable
by Counterparty shall be BANA’s (or its affiliates) actual costs and losses
related to such Shares and unwind costs of such derivatives and other hedging
activities as BANA informs Counterparty and, subject to Counterparty’s right to
elect settlement by delivery of Shares (the “Unwind Shares”) pursuant to the
“Private Placement Procedures” above, shall be paid in immediately available
funds on the Early Unwind Date. BANA and Counterparty represent and acknowledge
to the other that, subject to the proviso included in the second preceding
sentence, upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.
Governing law: The law of the State of New York.
Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:
(a) Counterparty
Gaylord Entertainment Company
One Gaylord Drive
Nashville, TN 37214

18



--------------------------------------------------------------------------------



 



Attention: General Counsel
Telephone: (615) 316-6000
Facsimile: (615) 316-6854
with a copy to:
Bass, Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238
Attention: F. Mitchell Walker, Jr.
Telephone: (615) 742-6275
Email: mwalker@bassberry.com
(b) BANA
Bank of America, N.A.
c/o Merill Lynch, Pierce, Fenner & Smith Incorporated
Bank of America Tower at One Bryant Park
New York, NY 10036
Attention: John Servidio
Telephone: (646) 855-8900
Facsimile: (704) 208-2869

19



--------------------------------------------------------------------------------



 



This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to BANA a facsimile of the fully-executed
Confirmation to BANA at (704) 208-2869. Originals shall be provided for your
execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.


 



--------------------------------------------------------------------------------



 



Very truly yours,
BANK OF AMERICA, N.A.

         
By:
  /s/ Christopher A. Hutmaker
 
Name: Christopher A. Hutmaker    
 
  Title: Managing Director    

[Signature Page to Note Hedge]

 



--------------------------------------------------------------------------------



 



Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.
GAYLORD ENTERTAINMENT COMPANY

         
By:
  /s/ Carter R. Todd
 
Name: Carter R. Todd    
 
  Title: EVP and General Counsel    

[Counterparty Signature Page to Note Hedge]

 



--------------------------------------------------------------------------------



 



ANNEX A
Certain terms of the Transaction is set forth below.

         
Strike Price:
  27.25  
 
       
Applicable Percentage:
  20%
 
       
Premium:
  USD12,780,000

A-1